Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 10 - 12, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikonin (US 2019/0306532, hereafter Ikonin).
As per claim 1, Ikonin discloses an image decoding method performed by an image decoding apparatus, the image decoding method comprising:
deriving an intra prediction mode of a current block using an intra prediction mode of a neighboring block adjacent to the current block;
selecting one reference sample line from among a plurality of reference sample lines adjacent to the current block (¶ 178);

generating a prediction block of the current block by performing intra prediction for the current block using the intra prediction mode and the reference samples (¶ 150), wherein the performing intra prediction for the current block comprises, selecting one interpolation filter from among a plurality of interpolation filters (¶ 149); and
filtering the reference sample using the selected interpolation filter (¶ 149).
As per claim 2, Ikonin discloses the image decoding method of claim 1, wherein the selecting one interpolation filter from among the plurality of interpolation filters is performed based on at least one among the intra prediction mode of the current block, the selected one reference sample line or a size of the current block (¶ 180).
As per claim 4, Ikonin discloses the image decoding method of claim 2, wherein, in case the selected one reference sample line is a first reference sample line directly adjacent to the current block, the selecting one interpolation filter from among the plurality of interpolation filters is performed based on the size of the current block (¶ 210).
As per claim 6, Ikonin discloses the image decoding method of claim 2, wherein, in case the selected one reference sample line is not a first reference sample line directly adjacent to the current block, a cubic filer is selected as the interpolation filter for filtering the reference samples (¶ 210).
As per claim 10, Ikonin discloses the image decoding method of claim 1, further comprising: determining whether to perform a secondary filtering for the prediction block of the current block based on at least one among the intra prediction mode of the 
Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 2 are applicable for claim 12.
Regarding claim 14, arguments analogous to those presented for claim 4 are applicable for claim 14.
Regarding claim 16, arguments analogous to those presented for claim 6 are applicable for claim 16.
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikonin in view of Van der Auwera et al (US 2020/0007895, hereafter Van der Auwera).
As per claim 3, Ikonin teaches the image decoding method of claim 2.
However, Ikonin does not teach wherein the selecting filters and the filtering the reference samples using the selected interpolation filter is performed in case the intra prediction mode of the current block is a directional mode.
In the same field of endeavor, Van der Auwera teaches wherein the selecting filters and the filtering the reference samples using the selected interpolation filter is performed in case the intra prediction mode of the current block is a directional mode (¶ 104).

Regarding claim 13, arguments analogous to those presented for claim 3 are applicable for claim 13.


Allowable Subject Matter
Claim(s) 5, 7 - 9, 15, and 17 - 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487